MEMORANDUM **
Efrain Rios appeals from the 121-month sentence imposed following his guilty-plea convictions for conspiracy to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846, and possession with intent to distribute methamphetamine and cocaine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Rios contends that the district court erred in determining that he did not qualify for a reduction in his offense level for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1. However, the district court’s finding that Rios did not accept responsibility for all of the conduct for which he was convicted was not clearly erroneous. See United States v. Wilson, 392 F.3d 1055, 1062-63 (9th Cir.2005) (affirming the denial of a reduction for acceptance of responsibility where the defendant denied conduct for which he was convicted and offered trial testimony that the district court found not credible).
To the extent Rios contends his sentence was unreasonable under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), this contention is waived. See United States v. Romm, 455 F.3d 990, 997 (9th Cir.2006) (noting that arguments raised by a party for the first time in its reply brief are deemed waived).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.